Hammond, J.,
delivered the opinion of the Court.
Applicant for leave to appeal from a denial of a writ of habeas corpus by Judge Digges of the Circuit Court for Prince George’s County was convicted of larceny on October 15, 1956, and sentenced to the House of Correction for three years. He complains (1) that his request at the time of trial that a bill of sale be examined by handwriting experts was denied; (2) that after conviction he asked his lawyer to file an appeal, only to be told that such an appeal would necessitate more money than the appellant had; (3) that he did not commit the offense of which he was convicted; (4) that two letters he appends to his appellate record prove that his conviction resulted from perjured testimony given at the instigation of a police officer.
Applicant’s first complaint seeks to raise a question as to the regularity of the proceedings and cannot be weighed on habeas corpus. His second contention must also fall, inasmuch as there is no allegation that he complained to the trial court either of his inability to appeal or of his dissatisfaction with the services of his counsel, or that he sought to appeal as an indigent person. Obenstine v. Warden, 198 Md. 648, 649-650. Applicant’s claim that he did not commit the offense goes to the sufficiency of the evidence and cannot be raised on habeas corpus. School v. Warden, 198 Md. 656, 657. Since the ground raised in the letters was not raised below, and the letters themselves were not presented below, they are not properly before this Court. Maryland Rule 885.

Application denied, with costs.